Citation Nr: 0922341	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1961 to December 
1961 and March 1962 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for PTSD and assigned an 
initial 30 percent rating.  The Veteran disagreed with the 
initial 30 percent rating assigned.


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's 
claim of entitlement to an initial rating in excess of 30 
percent for the service-connected PTSD, the Board received 
notice that the Veteran died in March 2009, during the 
pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Board received notice 
that the Veteran died in March 2009.  

As a matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  See 38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


